Citation Nr: 0715561	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
July 1942, and from March 1945 to June 1946.  The record 
indicates that the veteran was a prisoner of war from April 
9, 1942 to July 29, 1942.  He died in January 1985.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a May 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection for the cause of his 
death.

In May 2005, a hearing was held at the RO before a local 
hearing officer.             More recently, in January 2007, 
the appellant testified at a video-conference hearing           
before the undersigned Veterans Law Judge (VLJ) of the Board.  

Also, in April 2007, for good cause shown, the Board advanced 
the appellant's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	In accordance with the provisions of the Veterans Claims 
Assistance Act (VCAA), the appellant has received 
comprehensive notice of the evidence required to substantiate 
the claim on appeal, and apprised of the procedures for 
obtaining that supporting evidence and information.  
Moreover, VA has fulfilled its duty to assist her in 
obtaining evidence relevant to the disposition of the claim.
2.	In a January 1988 rating decision, the RO denied the 
appellant's original claim for service connection for the 
cause of the veteran's death, and then notified her of that 
decision the following month.  She did not appeal.

3.	In May 1997, the Board issued a decision denying the 
appellant's petition to reopen this claim.

4.	While additional evidence has been received since that May 
1997 Board decision that was not previously of record, it 
nonetheless does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.	The Board's May 1997 decision denying the petition to 
reopen the claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100 (2006).

2.	New and material evidence has not been received to reopen 
the claim for  service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and    3.326 
(2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that   the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with preceding criteria in regard to satisfactory 
implementation of the VCAA's duty to notify and assist, the 
RO undertaken appropriate measures to inform the appellant of 
the procedures in effect for the continuing development of 
her claim.  Through the issuance to the veteran during the 
pendency of the appeal  of a detailed February 2006 notice 
letter, July 2005 statement of the case (SOC)  and January 
2006 subsequent supplemental SOC (SSOC), the requirements          
for content-specific notice as defined under the Pelegrini II 
decision were effectively met.

Initially, the February 2006 notice letter provided a 
discussion as to the additional evidence required to 
substantiate the issue on appeal, i.e., that which would 
constitute "new and material" evidence to reopen the 
previously denied claim.      As discussed below, this 
particular information met the definition of adequate VCAA 
notice pertaining to a petition to reopen, as set forth in 
the recent decision          of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The July 2005 SOC and subsequent SSOC also 
indicated the specific types of evidence still needed to 
support the claim under consideration.  Moreover, the 
February 2006 correspondence further provided an explanation 
as to whose responsibility, VA's or the appellant herself, it 
was to obtain additional evidence relevant to the disposition 
of the claims at issue -- including that VA would undertake 
reasonable efforts to assist in obtaining any additional 
remaining medical records, employment records, or other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).                   Hence, the notice 
information was sufficiently detailed and informative that 
the first three elements of satisfactory notice as set forth 
through the Pelegrini II decision have been met.  

Additionally, the above notice correspondence included 
language requesting that if the appellant had any further 
evidence in her possession that pertained to her appeal, to 
please send it to the AMC; and further, that if she had any 
other evidence or information which she believed would 
support her claim, to notify that agency.  So the fourth and 
final element of VCAA notice was likewise met.   

There is specific legal authority that was issued relatively 
recently pertaining to a petition to reopen a previously 
denied claim for VA benefits.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court recently held in providing a 
claimant with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  Additionally, comprehensive VCAA notice 
for a petition to reopen requires that the claimant         
is informed of the definition of "new" evidence with 
reference to his claim.                The failure to 
describe what would constitute "material" evidence in 
particular,          in almost all circumstances will have a 
prejudicial effect upon the adjudication of the claim, and 
thus the absence of such information would not be harmless 
error.  

Here, through its February 2006 correspondence, the RO 
indicated to the appellant 
what would constitute new and material evidence in a manner 
consistent with the Kent decision, explaining that the basis 
of the original denial was the absence of evidence showing 
that the death-causing conditions were related to service.              
It was further explained that the specific type of additional 
evidence required to reopen her claim (i.e., that which would 
be "material") was that of competent medical records 
showing that the condition of intestinal obstruction that 
caused       the veteran's death was related to any disease 
or injury in service.  The letter also informed her that 
"new" evidence was that which had been provided to VA for 
the first time that pertained to her claim. 

Note also that, although the appellant was not provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date pertaining to    the 
claim on appeal, this was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against reopening the claim 
for service connection for the cause of his death, and it is 
not required that  the claim undergo de novo reconsideration 
on the merits, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court            in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  Here, the issuance of the February 2006 VCAA 
letter was dated subsequent to         the May 2005 rating 
decision on appeal that adjudicated the appellant's current 
pending petition to reopen.  This was not consistent with the 
specific requirements above as to what constitutes timely 
notice.     

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the appellant's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of it.  Following the issuance of the 
above-referenced February 2006 VCAA notice letter, the 
appellant provided various personal statements, and testified 
during a January 2007 videoconference hearing.  She also 
indicated upon   a March 2006 VCAA response form that she had 
no additional evidence to submit at that time.  Considering 
the appellant's statement in this regard, and also that her 
recent lay statements were essentially elaborations of 
previously raised contentions, rather than newly raised 
theories or factual circumstances, there has been 
sufficiently comprehensive adjudication of her claim thus 
far, without need for issuance of an another SSOC considering 
new evidence.  See e.g., Medrano v. Nicholson, No. 04-1009 
(U.S. Vet. App. Apr. 23, 2007) (where after VA provides   a 
content-compliant VCAA notice (on all requisite notice 
elements)-albeit in an untimely manner-and a claimant 
subsequently informs VA that there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).  

For these reasons also, the Board finds that regardless of 
the timing of the subsequent VCAA notice letter, the veteran 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."         
See Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328             (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).  


Moreover, the RO has taken appropriate action to comply with 
the duty to assist        the appellant with the development 
of her claim.  Already on file prior to the appellant's more 
recent petition to reopen, were records pertaining to the 
veteran's medical treatment during his lifetime, copies of a 
death certificate, and several statements provided by the 
appellant.  To support her claim, the appellant has continued 
to provide additional personal statements, and records 
verifying her marriage to the veteran confirming the status 
as a surviving spouse.  She has also provided testimony 
during a May 2005 hearing before RO personnel, and a   
January 2007 videoconference hearing before the undersigned 
VLJ. 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006). The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death - including, 
particularly, autopsy reports.  Id.   

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See, e.g., Schoonover v. Derwinski, 3 Vet. App. 
166, 168-69 (1992) (addressing requirements for consideration 
of disabilities attributable to service as contributory, as 
well as direct cause of death in DIC claims).  

In regard to the procedural history of the present claim, the 
RO adjudicated and denied the appellant's original claim for 
service connection for the cause of the veteran's death 
through a January 1988 rating decision.  As the explanation 
for the decision provided, the RO indicated essentially that 
there was an insufficient basis upon which to causally link 
any service-related illness with the conditions that led to 
the veteran's death.  The veteran's death certificate showed 
intestinal obstruction and complicating disease as the cause 
of death, with no significant conditions contributing to 
death shown.  Also, service connection had been denied during         
his lifetime for peptic ulcer, malaria, beriberi, and otitis 
media.  Service records   did note a history of malaria and 
beriberi.  There was no record though of incurrence of or 
treatment for intestinal obstruction, or chronic disease of 
any          vital organ.  The RO determined that the 
evidence did not establish that a condition of service origin 
caused or substantially contributed to the veteran's death. 

The appellant then received notification of the denial of the 
claim for              service connection for the cause of 
the veteran's death, by way of correspondence issued to her 
the following month.  She did not file a timely notice of 
disagreement (NOD) with that decision -- the first step in 
the process of commencing an appeal to the Board.  
So the January 1988 rating decision became final and binding 
on her based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.204 
(2006).
Then in May 1997, the Board considered on the merits and 
denied a petition to reopen the previously denied claim for 
service connection for the cause of the veteran's death.  
Additional evidence reviewed at this time, included further 
service personnel records, subsequent statements from the 
appellant, a copy of the veteran's death certificate, and a 
September 1996 letter from a VA medical clinic in          
Quezon City, the Republic of the Philippines indicating there 
was no record of treatment of the veteran at that facility.  
Also, an October 1996 letter from a former treating 
physician, Dr. P., stated that the veteran had experienced 
one or more symptoms of a bleeding peptic ulcer (which in 
earlier statements, he had identified as having had its onset 
in service), as well as a history of malnutrition and malaria 
incurred in service -- but nonetheless did not directly 
relate any such condition to the identified cause of death on 
the additional medical information of record.

Following the denial of the appellant's petition to reopen 
the claim for service connection for the cause of the 
veteran's death, the Board notified her of that decision that 
same month.  She subsequently filed a motion for 
reconsideration         of that decision at the Board, which 
was denied in October 1997.  See 38 C.F.R.      § 20.1000.  
The appellant did not initiate an appeal of the May 1997 
Board decision to the Court.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court, or some other exceptional circumstance such as 
the decision was clearly and unmistakably erroneous (CUE).  
See 38 U.S.C.A. §§ 5109A, 7103(a) (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a), 20.1100(a), 20.1103, 20.1104 (2006).  Since 
in this instance the appellant's motion for reconsideration 
was denied, and she did not appeal the Board's decision to 
the Court, this decision became final on the merits.


This, in turn, means there must be new and material evidence 
since the May 1997 Board decision to reopen this claim and 
warrant further consideration of it on a        de novo 
basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 
(2006);             see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).   

The Board must determine whether new and material evidence 
has been received since its prior May 1997 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the appellant's current petition to reopen her claim was 
received in March 2005, well after that cutoff date.  So the 
amended version of §3.156(a), providing a new definition of 
new and material evidence, applies to     her current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As indicated above, the justification upon which the Board in 
May 1997 determined that new and material evidence not been 
submitted to reopen the appellant's previously denied claim, 
was the absence of competent evidence finding that a disorder 
attributable to service either caused, or substantially 
contributed to               the veteran's death.  The RO in 
its January 1988 original denial of this claim had indicated 
a similar basis for its determination.  During the Board's 
consideration of the appellant's petition to reopen, there 
was additional evidence reviewed substantiating the previous 
indication when the RO first evaluated the claim,            
that the veteran had some manifestation of an illness 
incurred in service during his lifetime, including possibly a 
peptic ulcer.  There was still however no medical evidence of 
record attributing this, or any other service-related 
condition, to the specific disorders associated with the 
cause of his death according to the death certificate and 
other information on this subject.  This included evidence 
which demonstrated that the principal cause of death, 
intestinal blockage, originated          in service, or that 
another condition attributable to service was otherwise a 
significant contributory factor.  See 38 C.F.R. § 3.312(c).  

Since the Board's May 1997 determination that the reopening 
of the appellant's claim was not warranted at that time, the 
newly received evidence that has been added to the claims 
file consists of records attesting to the marriage between 
the appellant and the veteran (relevant to confirming her 
status as a surviving spouse, for purposes of receipt of VA 
benefits); a December 1971 letter from Dr. M.,      who 
previously treated the veteran; a revised copy of the 
veteran's death certificate; transcripts of the appellant's 
testimony during a May 2005 hearing before RO personnel, and 
a January 2007 Board hearing; and several personal statements 
from the appellant on behalf of her claim, including a July 
1997 signed and notarized affidavit.

On consideration of the above documents, the information of 
record pertaining to the record of the appellant's marriage 
to the veteran is comprised of a September 1990 letter from 
an agency of the government of the Republic of the 
Philippines, stating that documentation of the marriage was 
not available since the pertinent file had been damaged.  A 
signed affidavit also dated that month from two friends 
stated that they had been present at the couple's marriage 
ceremony.  While status as a veteran's surviving spouse is a 
necessary condition to basic eligibility for dependency and 
indemnity compensation (DIC) benefits, that has never been at 
issue in this case, inasmuch as the veteran's service 
personnel records listed the appellant as his spouse, and 
they remained married up until when he died in  January 1985.  
The present issue for consideration is based on whether the 
medical evidence establishes that the criteria for service 
connection for cause of death have been met.  

The December 1971 letter from Dr. M., indicates that the 
veteran had undergone treatment on at least one instance in 
the mid-1960s for influenza relapse, and     does not 
otherwise pertain to his medical condition in service or the 
time period immediately preceding his death.

An updated copy of the certificate of death shows identical 
information to that which was presented on the earlier record 
that was previously on file.

The remaining evidence of record dated since the prior 
decision consists of              the appellant's own 
assertions in support of her claim through several letters           
and July 1997 signed and notarized statement, and her hearing 
testimony.         These lay statements reiterate her belief 
that the cause of the veteran's death was attributable to an 
illness with its onset during his service in World War II.              
To the extent they effectively restate her contentions 
already on file on the existence of a claimed medical 
relationship to service, albeit in some further detail, they 
are merely cumulative of evidence of record when her previous 
petition to reopen before the Board was denied.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).          See, too, Untalan 
v. Nicholson, 20 Vet. App. 467, 470 (2006) (the presentation 
of new arguments based on evidence already of record at the 
time of the previous decision does not constitute the 
presentation of new evidence).  Unfortunately, also, because 
she is a layperson, without the appropriate background and 
expertise to render a competent opinion on a medical matter, 
she cannot offer a probative opinion on the dispositive 
medical issue in this instance of whether a service-related 
condition was a factor in the cause of the veteran's death.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995).  See, too, Moray v. 
Brown, 5 Vet. App. 211 (1993) (where the determinative issue 
is that of causation, a medical matter, a claimant's 
unsubstantiated assertions cannot provide a basis for 
reopening a previously denied claim for service connection).  

For purposes of conducting a sufficiently thorough evaluation 
of the newly obtained evidence in accordance with all 
potential basis of entitlement, the application of    38 
C.F.R. § 3.309(c) for presumptive service connection for 
diseases specific to former prisoners of war has been 
considered, as to the presence of relevant                
service-related disorders, in addition to the more general 
principles on direct  service connection.  Under 38 C.F.R. § 
3.309(c), if the veteran is a former prisoner of war, any of 
several listed diseases shall be presumed service-connected 
if manifested to a level of 10-percent any time after 
discharge from service.                       In accordance 
with the regulation, therefore, there is at least a 
reasonable likelihood that in this case, the veteran could 
have been presumed service-connected for the disorders of 
beriberi, and peptic ulcer disease.  This notwithstanding, 
there would still need to exist competent evidence of a 
connection between these disorders, and the cause of the 
veteran's death, which as mentioned, has not been provided.   

In addition, while section 3.309 has undergone various 
regulatory revisions over a period of time, as of the 
previous May 1997 Board denial of the appellant's petition to 
reopen, both of the above-referenced disorders were included 
amongst those conditions that may be presumed service-
connected.  So there is no specific basis upon which to apply 
the limited exception to the "new and material" evidence 
requirement, wherein a change in law provides a new basis for 
entitlement to a benefit sought for which a claim has 
previously denied (i.e., through the liberalization of the 
requirements for entitlement to that benefit), thereby 
permitting de novo review of that prior decision.  See e.g., 
Spencer v. Brown, 17 F.3d 368  (Fed. Cir. 1994). See, too, 
Jensen v. Brown, 19 F.3d 1413, 1415 (Fed. Cir. 1994). 

Accordingly, the evidence which has been added to the claims 
file subsequent to    the Board's May 1997 decision that most 
recently considered and denied the appellant's petition to 
reopen her claim for service connection for the cause of the 
veteran's death, is not material to the outcome of this 
claim, and hence, does not warrant reopening of the claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998).  Since new 
and material evidence has not been presented to reopen the 
finally disallowed claim for service connection for service 
connection for the cause of the veteran's death, the benefit 
of the doubt doctrine is not applicable, and the petition to 
reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
476 (1993).











ORDER

The petition to reopen the claim for service connection for 
the cause of the  veteran's death is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


